                      Case 2:20-cv-04204-AB-PJW Document 1-7 Filed 05/08/20 Page 1 of 2 Page ID #:120



                       1       SHANNON R. BOYCE, Bar No. 229041
                               sboyce@littler.com
                       2       LITTLER MENDELSON, P.C.
                               2049 Century Park East
                       3       5th Floor
                               Los Angeles, CA 90067.3107
                       4       Telephone: 310.553.0308
                               Facsimile: 310.553.5583
                       5
                               Attorneys for Defendant
                       6       BROOKDALE EMPLOYEE SERVICES, LLC
                       7
                       8                              UNITED STATES DISTRICT COURT
                       9                            CENTRAL DISTRICT OF CALIFORNIA
                   10                                       WESTERN DIVISION
                   11          MARGOTH SIGUENZA, an                    Case No. 2:20-cv-04204
                               individual,
                   12                                                  ASSIGNED FOR ALL PURPOSES TO
                                              Plaintiff,               JUDGE
                   13
                               v.                                      DECLARATION OF PHILIPPE
                   14                                                  DIDIER IN SUPPORT OF
                               BROOKDALE EMPLOYEE                      DEFENDANT BROOKDALE
                   15                                                  EMPLOYEE SERVICES, LLC’S
                               SERVICES, LLC, a Delaware limited       NOTICE TO FEDERAL COURT OF
                   16          liability company; PHILIPPE DIDIER,     REMOVAL OF CIVIL ACTION
                               an individual; and DOES 1 through 20,   FROM STATE COURT
                   17          inclusive,
                                                                       [28 U.S.C. § 1332, 1441, 1446]
                   18                         Defendant.
                   19
                                                                       Complaint Filed: April 9, 2020 (Los
                   20                                                  Angeles County Superior Court)
                   21                                                  Trial Date:      Not Set
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
Case 2:20-cv-04204-AB-PJW Document 1-7 Filed 05/08/20 Page 2 of 2 Page ID #:121
